  Case 16-22405         Doc 49     Filed 10/02/18 Entered 10/02/18 12:44:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-22405
         KENYA ANDERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/12/2016.

         2) The plan was confirmed on 09/20/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/28/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-22405      Doc 49      Filed 10/02/18 Entered 10/02/18 12:44:24                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $4,837.50
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                  $4,837.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,909.37
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $211.28
    Other                                                                $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,492.41

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN WEB LOAN             Unsecured      1,100.00            NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION        Unsecured         143.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured         363.00        363.42          363.42           0.00       0.00
CAPITAL ONE NA                Unsecured         509.00        509.01          509.01           0.00       0.00
CBNA                          Unsecured      5,475.00            NA              NA            0.00       0.00
COMENITY BANK                 Unsecured         716.00           NA              NA            0.00       0.00
CREDIT ONE BANK               Unsecured         735.00           NA              NA            0.00       0.00
DIRECTV                       Unsecured         749.00        749.12          749.12           0.00       0.00
ECMC                          Unsecured     21,779.00     23,370.08        23,370.08           0.00       0.00
ENTERPRISE RECOVERY SYSTEMS   Unsecured      3,993.00            NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES     Unsecured      2,600.00       2,666.00        2,666.00           0.00       0.00
ILLINOIS TITLE LOANS INC      Unsecured            NA          64.61           64.61           0.00       0.00
ILLINOIS TITLE LOANS INC      Secured           835.00        835.00          835.00        301.05      44.04
INGALLS MEMORIAL HOSPITAL     Unsecured            NA       1,023.00        1,023.00           0.00       0.00
INGALLS MEMORIAL HOSPITAL     Unsecured            NA         612.00          612.00           0.00       0.00
LOAN AT LAST                  Unsecured         372.00           NA              NA            0.00       0.00
LVNV FUNDING                  Unsecured            NA         783.65          783.65           0.00       0.00
MaxLend                       Unsecured         584.00           NA              NA            0.00       0.00
NAVIENT                       Unsecured     19,059.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured     18,366.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured     13,874.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured     13,149.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured     13,149.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured     13,134.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured      9,800.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured      5,205.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured      3,286.00            NA              NA            0.00       0.00
NAVIENT                       Unsecured      3,120.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC         Unsecured      8,998.00       8,380.71        8,380.71           0.00       0.00
NEW PENN FINANCIAL            Secured       95,776.50    104,497.94       110,105.20           0.00       0.00
NEW PENN FINANCIAL            Secured              NA       4,000.00        4,000.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-22405        Doc 49      Filed 10/02/18 Entered 10/02/18 12:44:24                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
NEW PENN FINANCIAL              Unsecured      4,223.50            NA           NA             0.00        0.00
Penn Credit                     Unsecured         200.00           NA           NA             0.00        0.00
PORTFOLIO RECOVERY ASSOC        Unsecured         645.00        632.28       632.28            0.00        0.00
PORTFOLIO RECOVERY ASSOC        Unsecured         623.00        610.71       610.71            0.00        0.00
PORTFOLIO RECOVERY ASSOC        Unsecured         497.00        487.33       487.33            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA         496.89       496.89            0.00        0.00
Source Receivables Management   Unsecured         244.00           NA           NA             0.00        0.00
SULLIVAN URGENT AID CENTERS     Unsecured            NA         268.16       268.16            0.00        0.00
SYNCB                           Unsecured         982.00           NA           NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      8,436.00     35,698.48     35,698.48            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      6,255.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      5,781.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      5,612.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      5,004.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      2,718.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured         615.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured         592.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $110,105.20               $0.00                  $0.00
      Mortgage Arrearage                                $4,000.00               $0.00                  $0.00
      Debt Secured by Vehicle                             $835.00             $301.05                 $44.04
      All Other Secured                                     $0.00               $0.00                  $0.00
TOTAL SECURED:                                        $114,940.20             $301.05                 $44.04

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $76,715.45                  $0.00               $0.00


Disbursements:

        Expenses of Administration                            $4,492.41
        Disbursements to Creditors                              $345.09

TOTAL DISBURSEMENTS :                                                                          $4,837.50




UST Form 101-13-FR-S (09/01/2009)
  Case 16-22405         Doc 49      Filed 10/02/18 Entered 10/02/18 12:44:24                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
